AO 245B (Rev. 05115/2018) Judgment in a Criminal Petty Case (Modified)                                          Pagel of l



                                    UNITED STATES DISTRICT CO                                        OCT 1 7 2018
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America
                                     v.

                     Javier Abraham Romero                                  Case Number: 3:18-mj-22165-WVG

                                                                            Leila W Morgan
                                                                            Defendant's Attorney


REGISTRATION NO. 79926298

THE DEFENDANT:
 12:1 pleaded guilty to count(s) 1 of Complaint
                                  -------'--------------------------
 0 was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                Count Number(s)
8: 1325(a)(2)                     ILLEGAL ENTRY (Misdemeanor)                                      1


 D The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - - -
 0 Count(s) - - - - - - - - - - - - - - - - - - d i s m i s s e d on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

12:1   Assessment: $10 WAIVED          12:1 Fine: WAIVED
12:1   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the    defendant's possession at the time of arrest upon their deportation or removal.
D      Court recommends defendant be deported/removed with relative,                   charged in case _ _ .

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Wednesday, October 17, 2018
                                                                         Date of Imposition of Sentence



                                                                         Ilia,Lailt::UXK
                                                                         UNITED STATES MAGISTRATE JUDGE

                                                                                                    3: 18-mj-22165-WVG
